ACCEPTED
                                                                                                          05-17-00169-CR
                                                                                                FIFTH COURT OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                                                                       5/21/2018 12:52 PM
                                                                                                               LISA MATZ


    Dallas County
                                                                                                                   CLERK



    Public Defender’s Office
                                                                                       FILED IN
                                                                                5th COURT OF APPEALS
                                            May 21, 2018                            DALLAS, TEXAS
Fifth Court of Appeals                                                         05/21/2018 12:52:52 PM
George L. Allen, Sr. Courts Bldg.                                                     LISA MATZ
                                                                                        Clerk
600 Commerce Street, Suite 200
Dallas, Texas 75202-4658

       RE:             Manuel Fino v. State
                       Appeal No. 05-17-00169-CR
                       Submission - Oral Argument Waiver
                       (Argument set for May 29, 2018)

Dear Clerk:

       I am writing regarding submission that has been set in the case for May 29, 2018 at 9:00 a.m.

       I am writing to confirm that the parties have conferred regarding oral argument. Appellant
believes that oral argument will not significantly aid in the decisional process, and the State does not
request argument since Appellant waives. Accordingly, the parties will waive argument.

       Please let me know if you have any questions or require any further action from me.



                                                       With Best Regards,

                                                       Christian T. Souza
                                                       Christian T. Souza
                                                       Assistant Public Defender
                                                       Appellate Division

CC: Russell Anderson, ADA